  Case 5:20-cv-00008-LGW-BWC Document 25 Filed 12/14/20 Page 1 of 2
                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court

                                                                                By MGarcia at 9:06 am, Dec 14, 2020

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 PATRICK GUENTANGUE,

                Petitioner,                                   CIVIL ACTION NO.: 5:20-cv-8

        v.

 PATRICK GARTLAND,

                Respondent.


                                           ORDER

       Presently before the Court is Respondent’s Motion to Dismiss and several Motions

Petitioner Patrick Guentangue (“Guentangue”) filed. Docs. 12, 14, 19, 22. This Court directed

Respondent to respond to Guentangue’s Motion to Expedite, doc. 23, and Respondent indicated

in his September 23, 2020 Response Guentangue was scheduled for a removal charter flight to

Cameroon within 30 days of the Response. Doc. 24 at 3 Respondent further stated

Guentangue’s travel documents were renewed through December 7, 2020. Indeed, the Court was

unable to obtain information on Guentangue’s status with Immigration and Customs

Enforcement’s (“ICE”) online locator, using both his alien identification number and his name,

indicating he may have been deported or otherwise moved. https://locator.ice.gov/odls/#/index,

revealing “Search Results: 0” (last visited Dec. 14, 2020).

       Thus, the Court ORDERS Respondent to update the Court of Guentangue’s status within

14 days of this Order. In the alternative, the Court ORDERS Guentangue to notify the Court of

any update in his location in writing within 14 days of this Order and reminds him of his
    Case 5:20-cv-00008-LGW-BWC Document 25 Filed 12/14/20 Page 2 of 2



obligation to update the Court of any change in address in writing. 1 Depending on any update

this Court may receive—or lack thereof—the Court may dismiss without prejudice Guentangue’s

28 U.S.C. § 2241 Petition based on his failure to follow this Court’s Orders.

       SO ORDERED, this 14th day of December, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




1
       Guentangue’s current address is listed as Stewart Detention Center in Lumpkin, Georgia. Doc. 6.


                                                  2
